    Case 3:21-cv-00371-SMY Document 21 Filed 09/16/21 Page 1 of 4 Page ID #68




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENJAMIN JOHN BROKAW,                                )
#859107,                                             )
                                                     )
                 Plaintiff,                          )
                                                     )
vs.                                                  )       Case No. 3:21-cv-00371-SMY
                                                     )
TRAVIS NOTTMEIR,                                     )
DR. VALLABHANENI,                                    )
MEGAN STEWART,                                       )
GRETCHEN JOHNSON, and                                )
RAYMELLE SCHOOS,                                     )
                                                     )
                 Defendants.                         )

                                 MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Benjamin John Brokaw filed the instant lawsuit alleging deprivations of his

constitutional rights. The Complaint and First Amended Complaint were dismissed at screening

for failure to state a claim for relief. (Docs. 16, 18). Plaintiff subsequently filed a Second

Amended Complaint (Doc. 17) and the Court entered an Order pursuant to Federal Rules of Civil

Procedure 20 and 21 severing claims into separate lawsuits (Doc. 20, “Severance Order”). The

Chester MHC claims remaining in this lawsuit are now before the Court for preliminary review. 1

Any portion of the Second Amended Complaint that is legally frivolous, malicious, fails to state a

claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915(e)(2).

                                       Second Amended Complaint

        Plaintiff alleges Defendants Nottmeir, Dr. Vallabhaneni, Stewart, Johnson, and Schoos are


1
  Plaintiff is proceeding in forma pauperis (Doc. 11) and therefore, the Court must conduct a preliminary review of
the Second Amended Complaint. See 28 U.S.C. § 1915(e)(2).
 Case 3:21-cv-00371-SMY Document 21 Filed 09/16/21 Page 2 of 4 Page ID #69




“responsible for slander and libel” at Chester MHC for putting false and slanderous information

in his chart from 2016 to 2021.

                                             Discussion

        Plaintiff’s claims for “slander and libel” are state law tort claims. When a district court has

original jurisdiction over a civil action such as a § 1983 claim, it also has supplemental jurisdiction

over related state law claims pursuant to 28 U.S.C. § 1367(a), so long as the state claims “derive

from a common nucleus of operative fact” with the original federal claims. Wisconsin v. Ho-

Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008). Here, because there are no allegations stating a

colorable constitutional claim cognizable via a § 1983 action, the Court does not have original

jurisdiction.

        Plaintiff will be granted leave to file a Third Amended Complaint. This will be Plaintiff’s

final opportunity to state a viable claim. In that vein, Plaintiff is reminded that following the

Severance Order, only claims regarding federal constitutional violations and any related state law

claims arising while he has been committed at Chester MHC remain in this case.

                                             Disposition

        The Second Amended Complaint is DISMISSED without prejudice for failure to state a

claim upon which relief may be granted. Plaintiff is GRANTED leave to file a Third Amended

Complaint on or before OCTOBER 18, 2021. The Third Amended Complaint will be subject to

review under § 1915(e)(2).

        Should Plaintiff file a Third Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “Third

Amended Complaint” and use the case number for this action (No. 21-371). Further, Plaintiff

should identify each defendant in the case caption and include sufficient allegations against each



                                                  2
 Case 3:21-cv-00371-SMY Document 21 Filed 09/16/21 Page 3 of 4 Page ID #70




defendant to describe what the defendant did or failed to do to violate his constitutional rights, see

DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful complaint generally

alleges “the who, what, when, where, and how ....”), and as much as possible, include the relevant

facts in chronological order, inserting each defendant’s name where necessary to identify the actors

and each defendant’s actions. To facilitate Plaintiff’s compliance with this Order, the Clerk of

Court is DIRECTED to mail Plaintiff a civil rights complaint form.

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court will not accept piecemeal amendments to a previously filed

Complaint. Instead, the Third Amended Complaint must stand on its own, without reference to

any previous pleading.

       If Plaintiff fails to file his Third Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

state a claim for relief, failure to comply with a court order, and for failure to prosecute his claims.

See Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal will count as a

“strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court of any change in his address; the Court will not independently investigate his whereabouts.



                                                   3
 Case 3:21-cv-00371-SMY Document 21 Filed 09/16/21 Page 4 of 4 Page ID #71




This shall be done in writing and not later than 7 days after a transfer or other change in address

occurs. Failure to comply with this order will cause a delay in the transmission of court documents

and may result in dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: September 16, 2021

                                             s/ Staci M. Yandle_____
                                             STACI M. YANDLE
                                             United States District Judge




                                                4
